Case 1:20-cv-00033-JB-N Document 34 Filed 07/01/20 Page 1 of 1              PageID #: 165




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

TOMMY TOMPKINS, JR., on behalf of himself )
and all others similarly situated,        )
                                          )
                       Plaintiff,         )
                                          )
v.                                        )
                                          ) CIVIL ACTION NO. 20-00033-JB-M
HALO VEHICLE PROTECTION, LLC, et al.,     )
                                          )
                       Defendants.        )

                                            ORDER

       The Court resets Defendants’ Motion to Dismiss Class Action Complaint (Doc. 12) for

hearing before District Judge Jeffrey U. Beaverstock in US Courthouse, Courtroom 4A, 155 St.

Joseph Street, Mobile, AL on July 20, 2020 at 10:00 a.m.

       DONE and ORDERED this 1st day of July, 2020.


                                            /s/ JEFFREY U. BEAVERSTOCK
                                            UNITED STATES DISTRICT JUDGE




                                               1
